Case 1:19-cv-24355-RNS Document 45 Entered on FLSD Docket 03/05/2021 Page 1 of 3




                          United States District Court
                                    for the
                          Southern District of Florida

  Domo Development Corp., Plaintiff,   )
                                       ) Civil Action No. 19-24355-Civ-Scola
  v.                                   )   (Consolidated Case No. 19-22953,
                                       )       David J. Nepo v. John Domo)
  David J. Nepo, Defendant.            )
                  Order Denying Motion for Reconsideration
         In these consolidated cases, the parties’ quarrels stem from the
 unraveling of a business arrangement involving Eurobond debt financing to
 facilitate the purchase of land for hemp farming. David J. Nepo, as Plaintiff in
 the 19-22953 case, complains John Domo, the Defendant in that case, failed to
 pay him all of the $485,000 Domo promised him for his services in securing
 debt financing for what Nepo describes as Domo’s cannabis business
 throughout the United States. (Nepo v. Domo, 19cv22953-RNS, DE 1 (“Nepo’s
 breach-of-contract case”).) Through that case, Nepo seeks to recover $120,000
 he says Domo owes him. Domo Development Corp. (“Domo Corp.”), on the
 other hand, as Plaintiff in the 19-24355 case, maintains Nepo failed to repay a
 loan, evidenced by a promissory note. (Am. Compl., ECF No. 6 (“Domo Corp.’s
 promissory note case”).) In that case, Domo Corp. seeks to recover $100,000,
 for Nepo’s breach of the promissory note or, alternatively, based on unjust
 enrichment. Because the Court found the two cases shared common issues of
 law and fact, it consolidated them in this, the 19cv24355-RNS, case “for
 purposes of discovery and trial.” (Order Consol. Cases, ECF No. 19.)
         As the trial date neared, Nepo sought clarification from the Court
 regarding how the Court intended to handle the trial in this matter in light of
 the fact that Nepo’s case against Domo is to be tried to a jury and Domo Corp.’s
 case against Nepo is to be tried as a bench trial. (Nepo’s Mot. for Clarif., ECF
 No. 38.) Importantly, Nepo asked the Court to “confirm[] Nepo’s right to a jury
 trial at least as to his claim” against Domo. (Id. at 3.) Nepo also requested
 clarification as to whether the previously set trial date of March 29, 2021,
 would be reset in light of the Court’s eighth order continuing all jury trials
 because of the COVID-19 pandemic. (Id.)
         The Court responded, within its order denying Nepo’s motion for
 summary judgment, acknowledging that Nepo’s breach-of-contract case against
 Domo would indeed be heard by a jury and that Domo Corp.’s promissory-note
 case against Nepo would be heard as a bench trial. (Order, ECF No. 39, 6–7.) In
 bifurcating the trial of the two cases, the Court also informed the parties that
Case 1:19-cv-24355-RNS Document 45 Entered on FLSD Docket 03/05/2021 Page 2 of 3




 Domo Corp.’s promissory-note case would be unaffected by the Court’s
 continuation of all jury trials and would, therefore, proceed as scheduled, but
 that Nepo’s breach-of-contract case would be necessarily continued. (Id.)
        Nepo now asks the Court to reconsider granting him the relief he
 requested. In doing so, he maintains that proceeding with Domo Corp.’s claims
 against Nepo first, without a jury, would violate Nepo’s right to a jury trial in
 his case against Domo. (Nepo’s Mot. at 6.) In support of his position, Nepo
 points to the “significant common issues, witnesses, facts, and evidence
 between” between the two cases. (Id.) He complains that if the Court first finds
 in Domo Corp.’s favor in Domo Corp.’s non-jury, promissory-note case against
 him, Nepo will have been deprived of his right to have a jury decide whether
 “Domo destroyed the Domo [Corp.] Note” in his case against Domo. In arguing
 his point, Nepo points to the requirement, under Federal Rule of Civil
 Procedure 42(b), that a court “preserve any federal right to a jury trial” in
 exercising its discretion to “order a separate trial of one or more separate
 issues, claims, crossclaims, counterclaims, or third-party claims.” As Nepo
 points out, “where equitable and legal claims are joined in the same action,
 there is a right to jury trial on the legal claims which must not be infringed . . .
 by a court trial of a common issue existing between the claims.” Ross v.
 Bernhard, 396 U.S. 531, 537–38 (1970).
        While the Court has no quarrel with the legal principles Nepo relies on,
 the Court nonetheless finds he has failed to establish the applicability of those
 principles to this case. To begin with, though the Court has consolidated these
 cases—which are not between the same parties—for the purposes of efficiency,
 Nepo does not explain how this administrative consolidation has resulted in
 these separate cases now being merged into what would be considered the
 “same action.” Furthermore, and more importantly, Nepo waived his right to a
 jury trial “in each and every action on th[e] promissory note.” (Compl., Ex. B.,
 Prom. Note, ECF No. 6-2.) In his answer to the complaint and in his reply in
 support of his motion for reconsideration, Nepo acknowledges executing the
 promissory note and affirms that its terms, including the jury-trial-waiver
 provision, speak for themselves. (Nepo’s Ans. ¶ 8a, ECF No. 16, 2; Nepo’s Reply
 at 2 (acknowledging that “the promissory note . . . contains a provision by
 which each party waived the right to a jury trial in an action on the note”).)
 Nepo has not convinced the Court that any of the legal principles he relies on
 would apply to this case where (1) the Court consolidated two separate cases
 for the sake of efficiency; (2) the right to a jury was waived; and (3) the cases
 involve different parties.
        Accordingly, the Court denies Nepo’s motion for reconsideration. (ECF
Case 1:19-cv-24355-RNS Document 45 Entered on FLSD Docket 03/05/2021 Page 3 of 3




 No. 41.)
       Done and ordered at Miami, Florida, on March 5, 2021.

                                          ________________________________
                                          Robert N. Scola, Jr.
                                          United States District Judge
